Citation Nr: 1505018	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service, and the evidence is at least in a state of relative equipoise in showing that symptoms of tinnitus had their onset during service.

2.  A bilateral hearing loss disability did not have onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in November 2011.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records. 

The Veteran was afforded a VA examination and medical opinion in December 2011 and January 2013.  As the examination report and the medical opinions in the aggregate are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinion are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) .  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has been diagnosed with sensorineural hearing loss, which is recognized as chronic under 38 C.F.R. § 3.309(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2014).
A veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation." See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).

III. Tinnitus

In the present case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim of service connection for tinnitus, for the following reasons.

First, the evidence of record demonstrates an injury during service.  In particular, the Veteran stated that he was assigned to the armored tank recovery field and trained as a recovery specialist without the benefit of hearing protection.   He stated that he experienced ringing in his ears after firing weapons and operating heavy equipment during service.

The Board finds that the Veteran's assertions are competent and credible evidence of noise exposure during service.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; see also Charles, 16 Vet. App at 374-75.  Moreover, his exposure to weapons fire is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

For these reasons, the Board finds that the evidence of record shows noise exposure during service.  See Davidson, 581 F.3d at 1316.

With respect to the onset of symptomatology, the evidence of record contains conflicting statements regarding whether the Veteran had symptoms of tinnitus during and since service.

In particular, the Veteran informed a VA examiner in December 2011 that he had intermittent, low frequency, tinnitus since shortly after his military service.  In contrast, the Veteran submitted lay statements in November 2011 indicating that he experienced ringing in his ears during and since service.  The Veteran's November 2011 statement tends to support the claim as it demonstrates the onset of this condition during service.  Accordingly, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, these statements indicate that the Veteran's tinnitus was incurred during active duty service.

After considering this conflicting lay evidence, the Board finds more persuasive the evidence indicating the onset of symptoms during service.  In this regard, although the Veteran's own lay statements conflict with each other, they unequivocally identify symptoms since nearly proximate in time to the Veteran's service.  Such statements are credible and competent evidence of such.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, this lay evidence is at least as in a state of relative equipoise in showing that the Veteran has had continuous symptoms of tinnitus since service.  See 38 C.F.R. § 3.303(b).

The Veteran has a current diagnosis of tinnitus and the competent, credible, and persuasive evidence of record sufficiently places the onset of this condition in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.
The Board recognizes that VA examiners in December 2011 and January 2013 reviewed the case and concluded that the Veteran's tinnitus is not caused by or a result of his service, to include as due to acoustic trauma in the military.  The VA examiners supported this determination, in part, by noting that as the interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus is triggered by other factors, such as other medical conditions, increases.

The Board finds that the December 2011 and January 2013 are nonprobative because the VA examiners did not discuss the Veteran's competent and credible reports of the onset of tinnitus symptomatology during service.

For the above stated reasons, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.  After resolving all doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  It follows that entitlement to service connection for tinnitus is warranted. 

IV. Bilateral Hearing Loss

As noted above, the Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements as to noise exposure are consistent with the circumstances of his service as shown by his service records.  38 C.F.R. § 3.159.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, of 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2014). In the instant case, the December 2011 VA examination report demonstrates that the Veteran has a current hearing loss disability.
	
The only remaining question is whether the Veteran's current hearing loss is related to his military service period.  

On examination in December 2011, the Veteran acknowledged noise exposure to farm equipment and animals as a youth for four to five years.  He also acknowledged civilian employment with a tree company with exposure to tree and lawn maintenance equipment for twelve years.  Lastly, he acknowledged exposure to power washers, engines, machinery, and hunting equipment.  Based on review of the claim file, an interview, and evaluation of the Veteran, the VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  In support of his opinion, the examiner noted that the Veteran's enlistment and separation examinations showed no significant threshold shift.  

An addendum opinion was secured because the December 2011 examiner did not address whether military noise exposure could cause delayed onset noise exposure.  In a January 2013 addendum, the VA examiner explained that a study by the Institute of Medicine concluded that there is no scientific basis for hearing being causally attributable to military noise exposure several years after exposure.  The Board finds the December 2011 and January 2013 opinions are highly probative, as the opinions were rendered with a thorough rationale after a review of the Veteran's claim file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges that with hearing loss claims, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability. Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In the instant case, however, the competent medical evidence demonstrates that the current hearing loss disability is not related to in-service acoustic trauma, and the examiner who provided the opinion supported it with citation to scientific evidence.

Moreover, there is no evidence indicating that the Veteran's bilateral sensorineural hearing loss manifested within one year of separation from service and accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307 (2014). 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


